DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant’s arguments regarding response to election and restriction have been fully considered and are persuasive. Therefore, the election and restriction has been withdrawn. All the claims will be considered for further review.

Information Disclosure Statement
	The information disclosure statements, filed 12 November 2020 and 26 April 2021, comply with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper No 20201112 and 20210426, are attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/078709.
a.	Regarding claim 1, claim 12 of the copending application discloses a method for training an image generation network, comprising:

processing the first sample image based on an image generation network to obtain a predicted target image (claim 1, limitation 2);
determining a difference loss between the predicted target image and the second sample image (claim 11); and
training the image generation network based on the difference loss to obtain a trained image generation network (claim 12).
b.	Regarding claims 19 and 20, claims 19 and 20 are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 9,886,771 B1).
a.	Regarding claim 1, Chen discloses a method for training an image generation network, comprising:
obtaining a sample image, wherein the sample image comprises a first sample image and a second sample image corresponding to the first sample image (Chen discloses obtaining a target image and the base object model at Figs. 3-302 and 3-306 and col. 15, line 60-col. 17, line 4);
processing the first sample image based on an image generation network to obtain a predicted target image (Chen discloses analyzing target vehicle images to determine useful subset at Fig. 3-304 and col. 16, lines 9-48);
determining a difference loss between the predicted target image and the second sample image (Chen discloses determine the distortion after aligning the target image and the base model at Fig. 3-308 and col. 18, lines 49-57); and
training the image generation network based on the difference loss to obtain a trained image generation network (Chen discloses that “determines or detects damage to the target vehicle as depicted in the background eliminated, segmented, corrected target vehicle image (also referred to herein as the segmented target vehicle image) for each of the individual body components on a body panel by body panel basis. In particular, the block 312 may apply one or more convolutional neural networks 134 to the pixels of each body panel of the segmented target vehicle image to determine potential damage, or likelihood of damage to these body panels, as defined by the trained convolutional neural networks (CNNs)” at Fig. 3-312 and col. 26, line 53- col. 27, line 17).
b.	Regarding claim 2, Chen discloses wherein determining the difference loss between the predicted target image and the second sample image comprises:
determining the difference loss between the predicted target image and the second sample image based on a structure analysis network (Chen discloses determine the distortion after aligning the target image and the base model to correct the distortion, which is a structural analysis network at Fig. 3-308 and col. 18, lines 49-57); and
training the image generation network based on the difference loss to obtain the trained image generation network comprises:
performing adversarial training on the image generation network and the structure analysis network based on the difference loss to obtain the trained image generation network (Chen discloses that “determines or detects damage to the target vehicle as depicted in the background eliminated, segmented, corrected target vehicle image (also referred to herein as the segmented target vehicle image) for each of the individual body components on a body panel by body panel basis. In particular, the block 312 may apply one or more convolutional neural networks 134 to the pixels of each body panel of the segmented target vehicle image to determine potential damage, or likelihood of damage to these body panels, as defined by the trained convolutional neural networks (CNNs)” at Fig. 3-312 and col. 26, line 53- col. 27, line 17. Here, this CNNs implementation can be considered as an adversarial training because it uses different data.).
c.	Regarding claim 3, Chen discloses wherein the difference loss comprises a first structural difference loss and a feature loss (Chen discloses that “correct for distortion in the target vehicle images (or a target vehicle model developed from those images), such as to correct for camera point of view distortions, camera lens and focal length distortions, etc,” which includes the difference loss and a feature loss at Fig. 3-308 and col. 18, lines 49-57); 
determining the difference loss between the predicted target image and the second sample image comprises:
processing the predicted target image and the second sample image based on the structure analysis network to determine the first structural difference loss between the predicted target image and the second sample image (Chen discloses that “operate to align the base object model 502 (or to align one more images obtained from the base object model 502) with each of the selected images, such as the target vehicle image of FIG. 7. Still further, the block 308 may correct for distortion in the target vehicle images (or a target vehicle model developed from those images), such as to correct for camera point of view distortions, camera lens and focal length distortions, etc. Generally speaking, FIG. 8 illustrates a flowchart 800, which may be used in, for example, the block 308 of FIG. 3 to perform target image/base object model alignment and correction of the target vehicle images. In particular, as illustrated in FIG. 8, the flowchart 800 includes a block 802, which accesses the target vehicle images and which may analyze each of the target vehicle images separately to correct and align each target image with the base object model (or vice-versa)” at Fig. 3-308 and col. 18, lines 49-57) (emphasis added);  and
determining the feature loss between the predicted target image and the second sample image based on the structure analysis network (Chen discloses that “operate to align the base object model 502 (or to align one more images obtained from the base object model 502) with each of the selected images, such as the target vehicle image of FIG. 7. Still further, the block 308 may correct for distortion in the target vehicle images (or a target vehicle model developed from those images), such as to correct for camera point of view distortions, camera lens and focal length distortions, etc. Generally speaking, FIG. 8 illustrates a flowchart 800, which may be used in, for example, the block 308 of FIG. 3 to perform target image/base object model alignment and correction of the target vehicle images. In particular, as illustrated in FIG. 8, the flowchart 800 includes a block 802, which accesses the target vehicle images and which may analyze each of the target vehicle images separately to correct and align each target image with the base object model (or vice-versa)” at Fig. 3-308 and col. 18, lines 49-57) (emphasis added).
 d.	Regarding claim 4, Chen discloses wherein processing the predicted target image and the second sample image based on the structure analysis network to determine the first structural difference loss between the predicted target image and the second sample image comprises:
processing the predicted target image based on the structure analysis network to determine at least one first structural feature of at least one position in the predicted target image (Chen discloses that “select a particular target vehicle image and provide control to a block 804 which processes the target vehicle image to detect one or more landmarks within the image” at Fig. 8-802 and col. 18, lines 49-57);
processing the second sample image based on the structure analysis network to determine at least one second structural feature of at least one position in the second sample image (Chen discloses that “select a particular target vehicle image and provide control to a block 804 which processes the target vehicle image to detect one or more landmarks within the image” at Fig. 8-802 and col. 18, lines 49-57); and
determining the first structural difference loss between the predicted target image and the second sample image based on the at least one first structural feature and the at least one second structural feature (Chen discloses “[performing] perform a comparison of the positions of the pre-identified landmarks in the base object model with the detected (and estimated) landmarks within the target vehicle image being processed to determine the camera position, view, and orientation of the base image object that best matches the positioning of the landmarks as detected in the target vehicle image being processed. The block 812 can then rotate and scale the base object image to that camera position, view, and orientation, thereby aligning the base object model with the target object as depicted in the target vehicle image. In this manner, the block 812 can rotate and scale the three dimensional base object model to produce an image that is of the same scale and that is taken from the same location or position as the target vehicle image being processed. Of course, if the target object images are used to create a composite target object model, this target object model can be rotated to the same position as the base object model” at Fig. 8-812 and col. 24, line 50- col. 25, line 35).
e.	Regarding claim 8, Chen discloses wherein determining the feature loss between the predicted target image and the second sample image based on the structure analysis network comprises:
processing the predicted target image and the second sample image based on the structure analysis network to obtain the first feature map in the at least one scale of the predicted target image and the second feature map in the at least one scale of the second sample image (Chen discloses that “select a particular target vehicle image and provide control to a block 804 which processes the target vehicle image to detect one or more landmarks within the image” at Fig. 8-802 and col. 18, lines 49-57); and
determining the feature loss between the predicted target image and the second sample image based on at least one first feature map and at least one second feature map (Chen discloses “[performing] perform a comparison of the positions of the pre-identified landmarks in the base object model with the detected (and estimated) landmarks within the target vehicle image being processed to determine the camera position, view, and orientation of the base image object that best matches the positioning of the landmarks as detected in the target vehicle image being processed. The block 812 can then rotate and scale the base object image to that camera position, view, and orientation, thereby aligning the base object model with the target object as depicted in the target vehicle image. In this manner, the block 812 can rotate and scale the three dimensional base object model to produce an image that is of the same scale and that is taken from the same location or position as the target vehicle image being processed. Of course, if the target object images are used to create a composite target object model, this target object model can be rotated to the same position as the base object model” at Fig. 8-812 and col. 24, line 50- col. 25, line 35).
f.	Regarding claim 9, Chen discloses wherein each position in the first feature map has a correspondence with each position in the second feature map (Chen discloses that “select a particular target vehicle image and provide control to a block 804 which processes the target vehicle image to detect one or more landmarks within the image” at Fig. 8-802 and col. 18, lines 49-57);
determining the feature loss between the predicted target image and the second sample image based on the at least one first feature map and the at least one second feature map comprises:
calculating a distance between a feature in the first feature map and a feature in the second feature map respectively corresponding to the positions having a correspondence (Chen discloses “[performing] perform a comparison of the positions of the pre-identified landmarks in the base object model with the detected (and estimated) landmarks within the target vehicle image being processed to determine the camera position, view, and orientation of the base image object that best matches the positioning of the landmarks as detected in the target vehicle image being processed. The block 812 can then rotate and scale the base object image to that camera position, view, and orientation, thereby aligning the base object model with the target object as depicted in the target vehicle image. In this manner, the block 812 can rotate and scale the three dimensional base object model to produce an image that is of the same scale and that is taken from the same location or position as the target vehicle image being processed. Of course, if the target object images are used to create a composite target object model, this target object model can be rotated to the same position as the base object model” at Fig. 8-812 and col. 24, line 50- col. 25, line 35. Here aligning and correcting distortion requires calculating the distance between the target images and the base object model); and
determining the feature loss between the predicted target image and the second sample image based on the feature in the first feature map and the feature in the second feature map (Chen discloses “[performing] perform a comparison of the positions of the pre-identified landmarks in the base object model with the detected (and estimated) landmarks within the target vehicle image being processed to determine the camera position, view, and orientation of the base image object that best matches the positioning of the landmarks as detected in the target vehicle image being processed. The block 812 can then rotate and scale the base object image to that camera position, view, and orientation, thereby aligning the base object model with the target object as depicted in the target vehicle image. In this manner, the block 812 can rotate and scale the three dimensional base object model to produce an image that is of the same scale and that is taken from the same location or position as the target vehicle image being processed. Of course, if the target object images are used to create a composite target object model, this target object model can be rotated to the same position as the base object model” at Fig. 8-812 and col. 24, line 50- col. 25, line 35).
g.	Regarding claim 19, Chen discloses an electronic device, comprising:
a processor (Chen discloses a microprocessor at Fig. 1-128 and col. 6, lines 1-2); and
a memory configured to store processor-executable instructions (Chen discloses a computer readable memory at Fig. 1-129 and col. 6, lines 1-2). Moreover, rest of the claim limitations are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
h.	Regarding claim 20, claim 20 is analogous and corresponds to claim 19. See rejection of claim 19 for further explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) in view of Kim et al. (US 2018/0314716 A1).

However, Chen does not explicitly disclose adding noise to the second sample image to obtain a noise image; and
determining a second structural difference loss based on the noise image and the second sample image.
Kim discloses adding noise to the second sample image to obtain a noise image (Kim discloses a GAN using a noise image at Fig. 1 and ¶0006); and
determining a second structural difference loss based on the noise image and the second sample image (Kim discloses a discriminator that “[adjusts] parameters to discriminate the images generated by the generator from the real image” to find the loss. at Fig. 1 and ¶0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the GAN of Kim to Chen’s image aligner.

b.	Regarding claim 16, the combination applied in claim 11 discloses wherein after processing the predicted target image based on the structure analysis network to determine the at least one first structural feature of the at least one position in the predicted target image, the method further comprises:
performing image reconstruction processing on the at least one first structural feature based on an image reconstruction network to obtain a first reconstructed image (Kim discloses a Generator AB and a Generator BA to compares the input image with the reconstructed image to determine the loss at Fig. 6 and ¶¶0048-0054); and
determining a first reconstruction loss based on the first reconstructed image and the predicted target image (Kim discloses a reconstruction loss with a notation LconstA that was derived from the input image and the reconstructed image at Fig. 4 and ¶¶0042-0045).
c.	Regarding claim 17, the combination applied in claim 11 discloses wherein after processing the second sample image based on the structure analysis network to determine the at least one second structural feature of the at least one position in the second sample image, the method further comprises:
performing image reconstruction processing on the at least one second structural feature based on an image reconstruction network to obtain a second reconstructed image Kim discloses a Generator AB and a Generator BA to compares the input image with the reconstructed image to determine the loss at Fig. 6 and ¶¶0048-0054); and
determining a second reconstruction loss based on the second reconstructed image and the second sample image (Kim discloses a reconstruction loss with a notation LconstB that was derived from the input image and the reconstructed image at Fig. 4 and ¶¶0048-0054).


Allowable Subject Matter
Claims 5-7, 12-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Following is a list of reference pertinent to the claimed invention:
Choi et al. (US 2018/0307947 A1): A system is provided for unsupervised cross-domain image generation relative to a first and second image domain that each include real images. A first generator generates synthetic images similar to real images in the second domain while including a semantic content of real images in the first domain. A second generator generates synthetic images similar to real images in the first domain while including a semantic content of real images in the second domain. A first discriminator discriminates real images in the first domain against synthetic images generated by the second generator. A second discriminator discriminates real images in the second domain against synthetic images generated by the first generator. The discriminators and generators are deep neural networks and respectively form a generative network and a discriminative network in a cyclic GAN framework configured to increase an error rate of the discriminative network to improve synthetic image quality.
Fu et al. (US 2019/0295302 A1): Embodiments provide methods and systems for image generation through use of adversarial networks. An embodiment trains an image generator comprising (i) a generator implemented with a first neural network configured to generate a fake image based on a target segmentation, (ii) a discriminator implemented with a second neural network configured to distinguish a real image from a fake image and output a discrimination result as a function thereof and (iii) a segmentor implemented with a third neural network configured to generate a segmentation from the fake image. The training includes (i) operating the generator to output the fake image to the discriminator and the segmentor and (ii) iteratively operating the generator, discriminator, and segmentor during a training period, whereby the discriminator and generator train in an adversarial relationship with each other and the generator and segmentor train in a collaborative relationship with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609